DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

           Applicant's arguments filed October 07, 2022 have been fully considered but they are not persuasive. 
           Applicant respectfully submits, that Hong only teaches, and is limited to teaching, that other objects around the monitor, and not the monitor itself, contribute to a varying radio signal environment (e.g., hindering a radio frequency (RF) radiation pattern). (Hong, paragraph [0004]). Indeed, the monitor (TV) of Hong cannot be construed to teach hindering a radio frequency (RF) radiation pattern of any antennas because those antennas are explicitly taught to be disposed in the housing of the monitor (TV), a location from which the radio frequency (RF) radiation pattern is generated. (Id, paragraph [0050] - [0052]). Slowinski does not teach or suggest any arrangement of the monitor relative to a monitor stand that is constrained to a level of movement that causes an RF radiation pattern of at least one of the antennas to be hindered. As such, neither Hong nor Slowinski can be construed to teach or suggest the emphasized features of amended claim 1 shown above.
         Examiner submits that Hong teaches of a monitor is placed in a fixed position that can be configured to at least partially hinder a radio frequency (RF) radiation pattern of one of a first or second antenna disposed within the monitor stand depending where its placed in an indoor location (Paragraph 0004). Slowinski teaches of a TV monitor being constrained within an adjustable position (Fig.4). Therefore, one having ordinary skill in the art changing the position of the TV monitor according the viewer preference would result in changes of the radio frequency (RF) radiation pattern. Therefore, the combination of Hong and Slowinski teach of wherein the monitor is constrained within an adjustable position that is configured to at least partially hinder a radio frequency (RF) radiation pattern of one of a first or second antenna disposed within the monitor stand.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

            Claims 1, 3 – 7, 13 – 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2021/0135712) in view of Slowinski et al (US 2012/0325985).

             Re claims 1, 13 and 18, Hong teaches of an Information Handling System (IHS), comprising: a housing (housing, Abstract and Paragraphs 0006 and 0013 and #130, Fig.2, Paragraph 0050) comprising a monitor (#100, TV, Fig.1), wherein: the housing (#130, Fig.2, a housing 130 covering the electronic device 100, Paragraph 0050) comprises a monitor stand for supporting the monitor (TV stand, Fig.1, stand-type TV, Paragraph 0004); and the monitor is constrained within a position that is configured to at least partially hinder a radio frequency (RF) radiation pattern of one of the first or second antennas (depending where the TV is placed, Paragraph 0004); at least one processor (processor, Abstract and Paragraphs 0006 and 0047 and #120, Fig.2 and Paragraph 0055); the at least one processor, cause the IHS to: receive a first signal quality measurement (quality, Abstract, Paragraphs 0006 – 0007, 0020 – 0021, 0062 and 0066 – 0072) from a first antenna disposed at a first location (first antenna #101 disposed at a first location, Fig.2 and Abstract, Paragraphs 0006 – 0007, 0013, 0020 – 0021 and 0052); receive a second signal quality measurement (quality, Abstract, Paragraphs 0006 – 0007, 0020 – 0021, 0062 and 0066 – 0072) from a second antenna disposed at a second location (second antenna #102 disposed at a second location, Fig.2 and Abstract, Paragraphs 0006 – 0007, 0013, 0020 – 0021 and 0052), wherein the first location is distally separated from the second location (plurality of locations spaced from each other in the housing, Abstract and Fig.2); select one of the first or second antennas according to the first or second signal quality measurement (select a combination of two or more antennas having a relatively higher quality out of the plurality of antennas based on a transmission and reception quality, Abstract and Paragraph 0072); and establish a first wireless communication link (a first wireless channel is established by the selected combination) with a remote device (remote devices, Fig.1) using the selected first or second antenna. However, Hong does not specifically teach of the monitor being constrained within an adjustable position.
             Slowinski teaches of a TV monitor being constrained within an adjustable position (Fig.4).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the TV monitor being constrained within an adjustable position as needed and preferred by the viewer.

             Re claims 3 and 20, Hong teaches of wherein the housing and the monitor comprises an all-in-one (AIO) computer (housing and the monitor of the TV is an all-in-one computer system, Fig.2 and Paragraphs 0047 and 0055).

             Re claim 4, Hong teaches of wherein the wireless communication conforms to a Wi-Fi wireless protocol (Wi-Fi module, Paragraph 0049).

             Re claims 5 and 14, Hong teaches of wherein the instructions are further executed to: receive a third signal quality measurement (quality, Abstract, Paragraphs 0006 – 0007, 0020 – 0021, 0062 and 0066 – 0072) from a third antenna disposed at a third location in the housing (third antenna #103 disposed at a third location, Fig.2 and Abstract, Paragraphs 0006 – 0007, 0013, 0020 – 0021 and 0052); receive a fourth signal quality measurement (quality, Abstract, Paragraphs 0006 – 0007, 0020 – 0021, 0062 and 0066 – 0072) from a fourth antenna disposed at a fourth location in the housing (fourth antenna #104 disposed at a fourth location, Fig.2 and Abstract, Paragraphs 0006 – 0007, 0013, 0020 – 0021 and 0052), wherein the fourth location is distally separated from the third location (plurality of locations spaced from each other in the housing, Abstract and Fig.2); select one of the third or fourth antennas according to the third or fourth signal quality measurement (select a combination of two or more antennas having a relatively higher quality out of the plurality of antennas based on a transmission and reception quality, Abstract and Paragraph 0072); and establish a second wireless communication link with a remote device using the selected third or fourth antenna (a different second wireless channel is established by the different selected combination).

             Re claim 6, Hong teaches of wherein the first and second wireless communication links comprises communication bands of a Wi-Fi protocol (Wi-Fi module, Paragraph 0049).

             Re claim 7, Hong teaches of wherein the first, second, third, and fourth antennas comprise a 4:2 antenna diversity scheme (a combination of two antennas selected out of 4 antennas, Figures 3 – 4).

            Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Slowinski in view of Da Costa Bras Lima et al (US 2021/0075094).

              Re claim 8, Hong and Slowinski teach all the limitations of claim 1 except of wherein at least one of the antennas comprises a trace formed on a printed circuit board.
              Da Costa Bras Lima teaches one of the antennas comprises a trace formed on a printed circuit board (Paragraph 0058).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one of the antennas comprises a trace formed on a printed circuit board for reduced size and cost.

              Re claim 9, Hong and Slowinski teach all the limitations of claim 1 except of wherein at least one of the antennas comprises a layer of conductive material formed by a laser direct structuring (LDS) process.
              Da Costa Bras Lima teaches of wherein at least one of the antennas comprises a layer of conductive material formed by a laser direct structuring (LDS) process (LDS, Paragraph 0058).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the antennas comprise a layer of conductive material formed by a LDS process for efficient production processing.

            Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Slowinski in view of Zhang et al (US 2017/0201289).

             Re claims 10 and 15, Hong and Slowinski teach all the limitations of claims 1 and 13 as well as Hong teaches of wherein the instructions are further executed to: measure the first and second signal quality measurements at ongoing intervals (predetermined time elapses, Paragraph 0028). Hong further teaches of performing a different selection according to a detected activity level of the first wireless communication link (Paragraph 0028). However, Hong and Slowinski do not specifically teach of adjusting an elapsed time of each ongoing interval according to the detected activity level of the first wireless communication link.
            Zhang teaches of wherein the instructions are further executed to: measure the first and second signal quality measurements at ongoing intervals (TC, Paragraphs 0056 – 0057); and adjust an elapsed time of each ongoing interval according to a detected activity level of the first wireless communication link (adjusts the duration of the time period TC according to the current communication signal quality, Paragraph 0057).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted an elapsed time of each ongoing interval according to a detected activity level of the first wireless communication link for maintaining transmission and reception quality.

            Claims 11 – 12 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, Slowinski and Zhang in view of Wu et al (US 2020/0271747).

             Re claims 11 and 16, Hong, Slowinski and Zhang teach of all the limitations of claims 10 and 15 as well as Hong teaches of the housing comprises a monitor stand for supporting the monitor; and the monitor is constrained within a position that is configured to at least partially hinder a radio frequency (RF) radiation pattern of one of the first or second antennas (see claim 1). Slowinski further teaches of a TV monitor being constrained within an adjustable position (Fig.4, see claim 1). However, Hong, Slowinski and Zhang do not specifically teach of wherein the instructions are further executed to trigger measurement of the first and second signal quality measurements when a movement of the monitor is detected. 
             Wu teaches of triggering a measurement of the first and second signal quality measurements (Paragraphs 0084 and 0108 – 0109) when a movement of a monitor is detected (#1450, Fig.14 and Paragraphs 0132 – 0133).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have triggered a measurement of the first and second signal quality measurements when a movement of a monitor is detected for updating signal quality measurements for efficient transmission/reception.

             Re claims 12 and 17, Hong, Slowinski and Zhang teach of all the limitations of claims 10 and 15 except of wherein the instructions are further executed to adjust the elapsed time using a machine learning (ML) process.
             Wu teaches of instructions executed to adjust parameters using a machine learning (ML) process (machine learning, Paragraph 0164).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the elapsed time using a machine learning (ML) process for improved computation performance.

Conclusion

           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633